964 N.E.2d 509 (2012)
357 Ill. Dec. 830
PEOPLE State of Illinois, respondent,
v.
Daniel VAUGHN, petitioner.
No. 112778.
Supreme Court of Illinois.
March 28, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in People v. Vaughn, case No. 1-09-2593 (04/28/11). The appellate court is instructed to reconsider its decision in light of People v. Wrice, 2012 IL 111860, 357 Ill. Dec. 33, 962 N.E.2d 934, to determine if a different result is warranted.